DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .


Response to Amendment
A Reply was filed 3 August 2021.  The amendments to the claims, abstract, title, and drawings have been entered.  Claims 1, 4-10, and 13-18 are pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claims 1, 4, 7, 10, 13, and 16 are amended.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Occhiuti (Reg. No. 35,306) on 7 September 2021.




The claims have been amended as follows: 
In claim 1, the wording “is installed” has been deleted. 
In claim 4, “claim 2” has been changed to -- claim 1 --. 
In claim 7, “claim 2” has been changed to -- claim 1 --.
In claim 10, the wording “an inlet” has been changed to – at least one inlet --.
In claim 13, “claim 11” has been changed to -- claim 10 --. 
In claim 16, “claim 11” has been changed to -- claim 10 --. 


Allowable Subject Matter
Claims 1, 4-10, and 13-18 are allowable over the prior art of record.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646